Order entered November 15, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00186-CR

                   DANNY ARAGONMARQUEZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-12099-U

                                      ORDER

      Before the Court is appellant’s November 9, 2022 motion seeking a third

extension of time to file appellant’s brief. In the motion, appellant explains that the

brief has not been filed because appellant and a member of appellant’s family have

informed appellate counsel that the family has retained attorney Scottie Allen to

represent appellant in this appeal. The Court has not received any communication

from Mr. Allen showing he is representing appellant. Appellant requests an
extension to November 23, 2022 so that appointed counsel may determine the

status of appellant’s representation and file the brief.

         We GRANT appellant’s motion and ORDER appellant to file, by

November 23, 2022, either appellant’s brief or a motion to substitute counsel. If

appellant fails to comply with this order, the Court may abate this appeal so allow

the trial court to conduct a hearing on the status of appellant’s representation and

brief.


                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE




                                          –2–